[Cite as Poole v. Lenzly, 2013-Ohio-4148.]
                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



JARSH E. POOLE,                                       :   APPEAL NO. C-130141
                                                          TRIAL NO. 12CV-30327
 and                                                  :
                                                              O P I N I O N.
TYLYNN BLEDSOE,                                       :

        Plaintiffs-Appellants,                        :

  vs.                                                 :

SHIRLEY LENZLY,                                       :

 and                                                  :

CHACO CREDIT UNION,                                   :

        Defendants-Appellees.                         :




Civil Appeal From: Hamilton County Municipal Court

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: September 25, 2013



John Curp, City Solicitor, and Joseph C. Neff, Assistant City Solicitor, for Defendant-
Appellee Shirley Lenzly.

Jarsh E. Poole, pro se.




Please note: we have removed this case from the accelerated calendar.
                        OHIO FIRST DISTRICT COURT OF APPEALS




D E W INE , Judge.

        {¶1}     This is an appeal from an entry of dismissal in a small claims case. It

involves a vehicle that was impounded by the City of Cincinnati (“City”) and later

transferred to a credit union that held a lien on the vehicle. Plaintiffs Jarsh Poole

and Tylynn Bledsoe sued for damages as a result of the impoundment and transfer.

But they failed to properly name the City in their lawsuit, and the complaint they

filed did not state a claim against any of the defendants they did name. Therefore,

we affirm the judgment below.

                                                  I.

        {¶2}     A City of Cincinnati police officer issued a citation to Tylynn Bledsoe

for driving under FRA suspension and seized the automobile she was driving at the

time. For reasons that are not clear from the record, a court subsequently dismissed

the citation and issued an order releasing the vehicle to Ms. Bledsoe. In the interim,

however, the City had transferred possession of the automobile to Chaco Credit

Union (“Chaco”), which held a lien on the vehicle.

        {¶3}     Jarsh Poole initiated this lawsuit on his own behalf and on behalf of

Ms. Bledsoe against Chaco and Shirley Lenzly, a claims administrator for the City, to

recover costs incurred in retrieving the vehicle from Chaco.1                    The gist of the

complaint is that the City acted prematurely in releasing the vehicle to Chaco prior to

the resolution of Bledsoe’s charge for driving under suspension.




1 Poole’s status in this case is unclear from the record before us. In oral argument, Poole indicated
that he incurred costs in retrieving the vehicle and has since converted title to his name. The
issue of Poole’s standing has not been raised here, however, and therefore will not be addressed.


                                                 2
                     OHIO FIRST DISTRICT COURT OF APPEALS


       {¶4}    At the outset, we note that the plaintiffs did not initiate a lawsuit

against the City. The only defendants named in the complaint were Ms. Lenzly, the

City Solicitor’s Office representative who corresponded with the plaintiffs about their

claim, and Chaco. Apparently, plaintiffs believed that by naming Ms. Lenzly they

were suing the City, but Ms. Lenzly’s status as an employee of the City does not

automatically render her an agent authorized to receive service on its behalf.

       {¶5}    On December 18, 2012, the small claims court dismissed plaintiffs’

claims against Chaco and Ms. Lenzly, but continued the matter as to the City, likely to

allow plaintiffs an opportunity to amend the complaint to include the City as a

defendant. On December 20, plaintiffs attempted to file an amended complaint by

handwriting “Defendant is CPD of Cincinnati – Re-Done”         in the margin of a prior

pleading. Of course, this amendment was defective as well because “CPD of Cincinnati”

is not an independent legal entity that can sue or be sued, and because the City was not

served with process. Presumably because plaintiffs had not properly added the City as a

party, the magistrate dismissed the complaint in its entirety on January 30, 2013.

                                            II.

       {¶6}    It is evident that Ms. Lenzly was appropriately dismissed.            The

magistrate properly concluded that she was not individually subject to liability, but

rather that the claim against her should have been brought against the City. In

addition, the complaint failed to set forth any allegation of individual wrongdoing by

Ms. Lenzly.

       {¶7}    The magistrate did not provide an explanation for the dismissal of

Chaco in her December 18 decision. Nevertheless, our review of the complaint

demonstrates that the dismissal was proper because plaintiffs failed to set forth a

claim for relief against Chaco. See Civ.R. 12(B)(6). As we have noted in the past,



                                            3
                     OHIO FIRST DISTRICT COURT OF APPEALS


though the pleading standards under Civ.R. 8(A) may be “minimal,” “they are not

meaningless.” Munday v. Village of Lincoln Hts., 1st Dist. Hamilton No. C-120431,

2013-Ohio-3095, ¶ 28.       By its terms, Civ.R. 8(A) requires “a short and plain

statement * * * showing that the party is entitled to relief.” See Munday at ¶ 28;

Fancher v. Fancher, 8 Ohio App.3d 79, 455 N.E.2d 1344 (1st Dist.1982). Here, the

complaint contains no allegations that would suggest that plaintiffs are entitled to

relief against Chaco, rather it alleges only that the City erred by releasing the vehicle

to Chaco.

       {¶8}    We recognize that consistent with “the goal of the small claims

division to provide for the efficient, informal and inexpensive adjudication of small

claims, pleadings are kept to a minimum.” Akaki Tikaradze v. Kenwood Gardens,

6th Dist. Lucas No. L-11-1217, 2012-Ohio-3735, ¶ 5. In this case, however, we are

unable to consider anything beyond the pleadings because plaintiffs have not

provided a transcript of the proceedings below.

       The duty to provide a transcript for appellate review falls upon the

       appellant. * * * When portions of the transcript necessary for

       resolution of assigned errors are omitted from the record, the

       reviewing court has nothing to pass upon and thus, as to those

       assigned errors, the court has no choice but to presume the validity of

       the lower court’s proceedings, and affirm.

Knapp v. Edwards Laboratories, 61 Ohio St.2d 197, 199, 400 N.E.2d 384 (1980).

                                            III.

       {¶9}    In sum, the allegations in the complaint fail to state a claim against

Chaco and Ms. Lenzly, and plaintiffs have not provided a transcript to allow us to

further review the proceedings. Therefore, we affirm the trial court’s judgment.



                                           4
                    OHIO FIRST DISTRICT COURT OF APPEALS




H ENDON , P.J., and C UNNINGHAM , J., concur.

Please note:

       The court has recorded its own entry on the date of the release of this opinion.




                                          5